Citation Nr: 1107879	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  09-50 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant, her son, and her daughter

ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel
INTRODUCTION


The Veteran had active service from December 1966 to September 
1970.  The appellant is the Veteran's surviving spouse.

This matter arises before the Board of Veterans' Appeals (Board) 
from a July 2009 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.

In April 2010, the appellant, her son, and her daughter testified 
at a video conference hearing in front of the undersigned 
Veterans Law Judge.  The transcript of the hearing has been 
reviewed and is associated with the claims file.

The appellant filed a claim for accrued benefits for Alzheimer's 
disease/dementia, right ear hearing loss, and tinnitus in October 
2008.  Since the Veteran died before October 10, 2008, the 
appellant's claim for accrued benefits is considered a new claim.  
See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-
389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. 
§ 5121A, substitution in case of death of a claimant who dies on 
or after October 10, 2008).  However, the Agency of Original 
Jurisdiction (AOJ) issued supplemental statements of the case 
instead of a rating decision in this case.  Therefore, the issues 
of accrued benefits for Alzheimer's disease/dementia, a 
compensable rating for right ear hearing loss, and tinnitus have 
been raised by the record, but have not been adjudicated by 
the AOJ, and the appellant has not received due process for these 
claims.  See 38 C.F.R. § 19.31 (2010) (in no case will a 
supplemental statement of the case be used to announce decisions 
of the AOJ on issues not previously addressed in a statement of 
the case).  Therefore, the Board does not have jurisdiction 
over these issues, and they are referred to the AOJ for 
appropriate action, including issuing the appellant a 
rating decision for these issues.  

FINDINGS OF FACT

1.  The Veteran died in September 2008.  The death certificate 
identified the immediate cause of death as heart failure due to 
Alzheimer's disease, chronic kidney disease, and acute 
cerebrovascular disease.  

2.  At the time of the Veteran's death, service connection was in 
effect for henoch schonlein purpura (HSP) with renal dysfunction 
rated as 60 percent disabling effective March 23, 2001; a skin 
disorder as a manifestation of HSP rated as noncompensable 
effective March 23, 2001, and 60 percent disabling effective 
November 25, 2005; and right ear hearing loss rated as 
noncompensable effective November 7, 2000.  

3.  The evidence does not show that any service-connected 
disability was the principal cause or contributory cause of the 
Veteran's death or that the Veteran's death was otherwise related 
to service.   


CONCLUSION OF LAW

The cause of the Veteran's death was not incurred as a result of 
a service-connected disability or any incident of service.  38 
U.S.C.A. §§ 1110, 1310, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.312 (2010).








REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information and any medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth 
element notice as required under Pelegrini II, effective May 30, 
2008).

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, remand and subsequent RO actions may "essentially cure 
[] the error in the timing of notice"). VCAA notice should also 
apprise the claimant of the criteria for assigning disability 
ratings and for award of an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In correspondence dated in November 2008, the RO generally 
described the type of information and evidence that the appellant 
needed to provide in support of her claim.  The RO further 
explained to the appellant what evidence VA was responsible for 
or would assist in obtaining on her behalf in support of her 
claim.  Additionally, the RO notified the appellant of what the 
evidence must show to establish service connection for her claim 
and how VA determines the disability rating and effective date.  

The U.S. Court of Appeals for Veterans Claims (Court) has held 
that for dependency and indemnity compensation (DIC) benefits, 
VCAA notice must further include (1) a statement of the 
conditions, if any, for which a Veteran was service-connected at 
the time of his or her death; (2) an explanation of the evidence 
and information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an explanation of 
the evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352 (2007).

In the present case, the Board notes that the appellant was 
provided with adequate notice with respect to the all three Hupp 
notice elements by virtue of the November 2008 VCAA letter.  
Indeed, the RO specifically listed the Veteran's service-
connected disorders and wrote that the appellant needed to 
provide medical evidence that showed that the Veteran's service-
connected conditions caused or contributed to his death, that the 
Veteran died in service, or that he was continuously rated as 
totally disabled due to service-connected conditions for at least 
10 years before his death.  Finally, the RO informed the 
appellant that she could also show that the condition causing the 
Veteran's death had its onset in service or was permanently 
aggravated by military service.  Therefore, the Board finds that 
the notice requirements under Hupp have been satisfied.

In light of the above, the Board finds that all notices required 
by VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159 (2010).

Service treatment records are associated with claims file.  All 
VA and private treatment records identified by the appellant have 
also been obtained, including medical opinions regarding whether 
the Veteran's death was attributable to a service-connected 
disability.  After review of the VA opinions of record, the Board 
finds that VA has made reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A(a); see also DeLaRosa v. Peake, 515 F.3d 1319 
(Fed. Cir. 2008).  To that end, when VA undertakes to obtain a VA 
opinion, it must ensure that the opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the VA opinions obtained in this case for the Veteran's cause of 
death were more than adequate, as they were predicated on a full 
reading of the medical records in the Veteran's claims file.  The 
opinions addressed the appellant's contentions and included 
objective findings needed to determine the issue on appeal. 

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in developing 
the facts pertinent to the issue on appeal is required to comply 
with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 
C.F.R. § 3.159.





Legal Criteria

Dependency and Indemnity Compensation (DIC) benefits are payable 
to the surviving spouse of a veteran if the veteran died from a 
service-connected disability.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. § 3.5 (2010).

The death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes that 
such disability was either the principal or a contributory cause 
of death.  The issue involved will be determined by exercise of 
sound judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran, including, particularly, 
autopsy reports.  38 C.F.R. § 3.312(a) (2010).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, singly 
or jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related thereto.  
38 C.F.R. § 3.312(b) (2010).

A contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown that 
it contributed substantially or materially, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be shown 
that there was a causal connection.  38 C.F.R. § 3.312(c)(1) 
(2010).

In order to establish service connection for the cause of death, 
there must be (1) evidence of death; (2) evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and death.  Hickson v. West, 12 Vet. App. 247, 253 (1999).


Cause of the Veteran's Death

The appellant contends that the facts of the case support a 
conclusion that service connection is warranted.  Specifically, 
she claims that the Veteran's HSP was a vascular disease that 
caused his Alzheimer's disease or dementia and, ultimately, his 
death.  The evidence of record confirms the occurrence of the 
Veteran's death.  Indeed, the death certificate notes that the 
Veteran died in September 2008 of heart failure due to 
Alzheimer's disease, chronic kidney disease, and acute 
cerebrovascular disease.  

In support of her claim, the appellant submitted an advertising 
supplement written by a medical doctor who is also a Doctor of 
Geriatrics.  This article states that vascular dementia, which 
results from blockage of many small arteries in the brain, is one 
of the two most common causes of Alzheimer's disease.  She also 
submitted an internet article on encephalopathy.  According to 
this article, encephalopathy is a condition characterized by 
altered brain function and structure caused by diffuse brain 
disease.  The three main causes of encephalopathy are liver 
disease, kidney disease, and lack of oxygen to the brain.  
Finally, the appellant submitted a document titled "Dementia and 
the Elderly" from a class taught by a VA doctor.  This document 
instructs that the second most common form of dementia is multi-
infarct dementia, which is caused by vascular disease and 
strokes.  Taken together, these articles establish that a 
vascular disease could certainly cause Alzheimer's disease or 
dementia.  Indeed, the Veteran's doctor wrote in September 2009 
that HSP may contribute to early development of Alzheimer's 
disease.  Neither the articles nor the doctor's statement, 
however, establish that the Veteran's specific vascular disease, 
HSP, caused his Alzheimer's disease or contributed to his death.  

The record also contains a treatment record dated April 2006 when 
the Veteran was seen for a follow up on abrupt worsening of his 
dementia at the VA Medical Center.  The assessment portion of the 
record states that the abrupt worsening was "likely from a small 
vascular event rather than Alzheimer's."  The Board notes that 
this is an unclear assessment as it does not describe what a 
"small vascular event" was or whether it was linked to the 
Veteran's HSP, which had already been diagnosed and service-
connected.  In that regard, a March 2006 CT revealed severe 
cerebral atrophy and periventricular low density white matter 
changes consistent with small vessel ischemic disease.  Again, 
this CT report did not mention HSP.  Therefore, the Board cannot 
afford these treatment records much probative value.  

In order to determine whether the Veteran's service-connected HSP 
caused or contributed to his death, VA obtained several opinions 
from doctors during the appeal period.  In February 2009, VA 
asked for a neurological disorders opinion from a medical doctor, 
who opined that the Veteran's HSP was not in any way connected to 
or related to his Alzheimer's disease.  The doctor thought that 
they were two separate diagnoses.  Shortly thereafter, in June 
2009, the RO obtained a genitourinary opinion.  This doctor 
opined that the Veteran's cause of death was not due to HSP with 
renal dysfunction.  He cited the original death certificate, 
which noted that the Veteran's primary cause of death was heart 
failure that had been present for minutes and his contributing 
cause of death was dementia, which had been present for 10 years.  
The doctor then noted that the Veteran was hospitalized in July 
2008 for a urinary tract infection and sepsis.  He was treated 
with antibiotics and discharged to hospice care in early August 
2008.  After this treatment, the Veteran's creatinine returned to 
its baseline level.  His discharge to hospice care was meant to 
provide him with terminal care secondary to deteriorating 
dementia.  Again, the doctor repeated that he believed that the 
Veteran's HSP was not responsible for, contributing to, or 
hastening his death.  Instead, he found that the Veteran died 
from complications of dementia that were unrelated to his 
service-connected disorders. 

The RO requested a third opinion based on hemic disorders in 
February 2010.  This examining provider noted the causes of death 
on the amended death certificate, as well as a compensation and 
pension examination report dated February 2006 that stated that 
the Veteran had a history of some renal dysfunction.  The Veteran 
was hospitalized in July 2008 for a urinary tract infection, 
where he was treated with appropriate antibiotics and improved.  
His admission renal function was normal, and he was discharged in 
August 2008 to hospice care at home because of his Alzheimer's 
disease.  Other comorbidities noted besides urinary tract 
infection were IgA nephropathy, HSP, benign prostatic 
hypertrophy, history of a stroke, and Alzheimer's disease.  
Although the Veteran was service-connected for 
glomerulonephritis, the examining provider stressed that his 
renal function was normal at the time of discharge from the 
hospital.  No information was available regarding the Veteran's 
course at home but the death certificate clearly indicated that 
the Veteran died from heart failure.  Thus, in view of the 
essentially normal renal function throughout his final 
hospitalization and discharge, the examining provider found that 
it was unlikely that chronic renal disease was a contributing 
factor in his death.  The Veteran was not service-connected for 
any form of heart disease, and the examining provider was unaware 
of any specific heart disease or Alzheimer's disease being 
related to HSP.  Therefore, he found it was unlikely that the 
Veteran's service-connected conditions were either primary or 
contributory causes to his death.  

In February 2010, the Veteran's treating VA physician merely 
wrote that the Veteran's Alzheimer's disease and kidney disease 
were significant causes of his death.  

The Board affords the February 2010 compensation and pension 
opinion more probative value than this opinion because it 
discussed the Veteran's kidney tests and normal findings upon his 
discharge in August 2008.  The Veteran's treating physician did 
not mention those tests and did not provide any indication that 
he even reviewed the Veteran's claims file.  Another physician 
sent an opinion to the appellant in March 2010.  Dr. S.W.R. 
admitted he was not an expert concerning the etiology of 
Alzheimer's disease but had reviewed the recent literature on the 
subject.  That literature revealed a group of researchers most 
interested in herpes simplex type I as a cause of Alzheimer's who 
might even say it is the most likely cause.  However, he did not 
discuss whether the Veteran's renal dysfunction or HSP were a 
cause of his death.

Due to the complexity of the issue, the Board then obtained 
another opinion (VHA) to examine whether the Veteran's HSP was a 
causative factor in his death.  In October 2010, the Board 
received that opinion from a physician who is Board Certified in 
Internal Medicine and Clinical Immunology/Rheumatology.  He 
indicated that he reviewed the Veteran's claims file and provided 
a summary of the Veteran's pertinent history, diagnostic labs, 
and clinical visits.  This summary included, but was not limited 
to, a diagnosis for HSP in 1983, a documented history of purpura 
since 1977, and documentation of systemic corticosteroid use from 
January 1977 to July 1977.  The summaries also included renal 
tests in the early 1980s and a normal renal function test based 
on creatinine and BUN in August 2008.  The Veteran's symptoms 
during the onset of his dementia in 1995 included findings in 
1990 that there was no history or no symptoms of palpable 
vascular purpura or fever in the previous three years, an 
impression that vascular purpura was quiescent, and that CBC and 
UA were checked.  He was then referred for progressive memory 
loss of two years duration and underwent a neuropsychological 
assessment, revealing severe, higher cortical dysfunction, in 
September 2000.  Reversible etiologies of dementia were ruled out 
with blood tests, EEG, and MRI/MRA in November 2000.  After 
further testing, the Veteran was discharged from the VA Medical 
Center with a diagnosis of dementia of an unknown etiology.  
Still in November 2000, he was referred to the renal service 
regarding proteinuria.  Then, in January 2001, a primary care 
doctor noted that the Veteran had "dementia, not vascular."  In 
February 2001, the Veteran underwent several renal tests that the 
VHA physician assumed were negative since they were not alluded 
to in subsequent progress notes.  The Veteran was then 
hospitalized for a urinary tract infection in February 2007.  
Treatment records showed that the Veteran's urologist described 
an enlarged prostate in August 2007.  A July 2008 neuropsychology 
consultant found that a vascular/autoimmune etiology to the 
Veteran's advanced dementia syndrome appeared unlikely by history 
and testing and that all lab work-ups for reversible cause of 
dementia were negative.  Finally, in August 2008, after another 
admission for a urinary tract infection, the Veteran's renal 
function had returned to baseline levels.

After reviewing the Veteran's pertinent history, the VHA 
physician accepted that certain criteria were documented to 
support a systemic vasculitis such as HSP; however, he noted that 
none of the Veteran's providers ever saw clinical manifestations 
consistent with a central nervous system component to his 
vasculitis.  Although the literature is replete with 
documentation of small vessel diseases such as HSP involving the 
brain, the chronology of documentation and laboratory data in the 
Veteran's case was more consistent with a separate etiology of 
the Veteran's central nervous system problem other than his known 
immune-mediated vasculitis, HSP.  His cognitive dysfunction 
seemed to have had its onset from 1990 through 1999 when he was 
under Dr. Z's care.  Dr. Z's notes documented a patient whose 
vasculitic disorder was relatively quiescent.  This is not the 
clinical picture the VHA physician would expect if an active 
vasculitis was present.  Because a different doctor gave a 
history of several years of progressive cognitive problems in 
September 2000, the VHA physician concluded that the Veteran's 
service-connected HSP did not cause or aggravate his Alzheimer's 
disease.  

Additionally, the VHA physician noted that the chronology of 
events and diagnostics in this case supports progressive dementia 
from Alzheimer's disease and not an organic brain syndrome from a 
systemic immune-mediated vasculitis such as HSP.  A careful 
review of the Veteran's laboratory data supports relatively 
normal renal functions when the Veteran was discharged to hospice 
care in August 2008.  Thus, the VHA physician opined that it was 
at least likely that the Veteran's service-connected HSP or any 
renal dysfunction-associated were not the principal or 
contributory causes of death.  As this opinion is based on a 
review of the Veteran's claims file and contains detailed 
reasonings for the conclusions contained therein, the Board 
affords the VA physician's opinion great probative value.  

The Board has also considered the appellant's assertions.  
However, while she is certainly competent to report her 
observations of the Veteran's symptoms, the question of whether 
any service-connected disability either caused or contributed to 
his death is a complex medical issue that is beyond the realm of 
a layman's competence.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (explaining in footnote 4 that a veteran is 
competent to provide a diagnosis of a simple condition such as a 
broken leg, but not competent to provide evidence as to more 
complex medical questions).

The evidence of record shows that the Veteran's cause of death 
was heart failure due to Alzheimer's disease, chronic kidney 
disease, and acute cerebrovascular disease.  The record also 
contains evidence that the Veteran's renal function was normal 
the month before his death.  Additionally, the competent medical 
opinions of record failed to link the Veteran's death to a 
service-connected disorder.  Therefore, in consideration of the 
foregoing, the Board finds that service connection for the 
Veteran's cause of death under the provisions of 38 U.S.C.A. § 
1310 is not warranted, and the appellant's appeal is denied.  In 
reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is 
to be resolved in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in regard 
to a material issue.  The preponderance of the evidence, however, 
is against the claim and that doctrine is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).     




ORDER

Entitlement to service connection for the cause of the Veteran's 
death is denied.



____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


